DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/10/2020.
Claim(s) 1-30 has/have been cancelled.
Claims(s) 31-55 has/have been added. 
Claims(s) 31-55 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents second citation as noted by WO-2020068127 A1 was not found in the file wrapper.  The Examiner has included the reference and noted the reference on the PTO-892.

Drawings
The drawings were received on 12/10/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claim 47 notes “a spectrum sensing module” which satisfies prong one of 35 U.S.C. 112(f), however the limitation is not modified by functional language as required for prong two and therefore the limitation as noted by “a spectrum sensing module” does not invoke 35 U.S.C. 112(f).
Steps associated with performing the limitation “at least one machine-learning algorithm” as noted in claims 31 and 46 are not included in the specification, however, it is considered as well-known in the art for performing the limitation.
The steps associated with “a scheduling algorithm” as noted in claim 33 are considered as sufficiently supplied as noted with regards to claim 34, where claim 34 depends from claim 33.
Steps associated with performing the limitation “at least one machine-learning scheduling algorithm” as noted in claims 53 and 54 are not included in the specification, however, it is considered as well-known in the art for performing the limitation.




Claim Objections
Claim 34 objected to because of the following informalities:  claim 34, three lines from the bottom notes “the collaboration score for unsuccessful transmission”, which has not previously been noted. The Examiner suggests changing the limitation to “a collaboration score for unsuccessful transmission”, or something similar.  Appropriate correction is required.
Claim 53 objected to because of the following informalities:  claim 53, line 3, notes “the scheduling algorithm”, however, the limitation has not previously been noted. The Examiner suggests changing the limitation to “the machine-learning scheduling algorithm”, or something similar.  Appropriate correction is required.
Claim 53 objected to because of the following informalities:  claim 53, line 4, notes “the scheduling algorithm”, however, the limitation has not previously been noted. The Examiner suggests changing the limitation to “the machine-learning scheduling algorithm”, or something similar.  Appropriate correction is required.
Claim 53 objected to because of the following informalities:  claim 53, line 7, notes “the scheduling algorithm”, however, the limitation has not previously been noted. The Examiner suggests changing the limitation to “the machine-learning scheduling algorithm”, or something similar.  Appropriate correction is required.
Claim 55 objected to because of the following informalities:  claim 55, line 4, notes “the scheduling algorithm”, however, the limitation has not previously been noted. The Examiner suggests changing the limitation to “the machine-learning scheduling algorithm”, or something similar.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “identify whether the CIRN node is within transmission range of a source node of a transmission and within reception range of a destination node of the transmission, the source and destination nodes in a neighboring network from a CERN network of the CIRN node” as noted in lines 4-7 of claim 31, “identifying whether a CIRN node is within transmission range of a source node of a transmission and within reception range of a destination node of the transmission, the CIRN node in a first network and the source and destination nodes in a second network different from the first network” as noted in lines 3-6 of claim 52 and “identify whether the CIRN node is within transmission range of a source node of a transmission and within reception range of a destination node of the transmission via explicit information or a machine-learning classification model, the CIRN node in a first network and the source and destination nodes in a second network different from the first network” as noted in lines 4-7 of claim 54 are considered as being recited with additional elements which integrate the abstract idea into a practical application “schedule” (claim 31), “scheduling” (claim 52) and “train a neural network” (claim 54).


Claim Rejections - 35 USC § 101
Claim(s) 54 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a computer-readable medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link:
http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010.
The PGPub specification notes in paragraph 0102: “a...computer-readable medium (e.g., a non-transitory machine-readable storage medium)...”. However, “e.g.” is denoting for example which is an exemplary one that does not necessarily exclude transitory signals.
Claim 55 is rejected based upon a rejected parent claim.


Allowable Subject Matter
Claim(s) 31-33 and 35-52 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Chakchouk, “A Survey of Opportunistic Routing in Wireless Communication Networks”, 2015, IEEE Communication Surveys & Tutorials, IEEE, Vol. 17, No. 4, pp. 2214-2241, teaches choosing a candidate relay node and using machine learning for opportunistic routing and optimization/prioritization (see p.2216, 2222, FIG. 1).
A close reference, Bi et al. CN 105228180 A, teaches determining whether a node with within range of a source node and a destination node and selecting the node as a relay node (see Abstract and claim 1).
A close reference, Zhao et al. US 20200236560, teaches determining whether a collaborative access point is within range using a wireless network topology and using a learning algorithm associated with a maximum award (see Abstract and para. 006, 0039, 0042).
A close reference, Koudouridis et al. US 20210051501, teaches interference coordination between different CRANs by determining a joint resource allocation area (see para. 0007, 0107 and FIG. 5).
A close reference, Eyuboglu et al. US 11375527, teaches a mesh network where a mesh point performs selection based on attachment quality (see col. 27, lines 11-23).
A close reference, Pozza, Riccardo et al. “Neighbor Discovery for Opportunistic Networking in Internet of Things Scenarios” (third Non-Patent Literature Documents citation listed on ids dated 12/10/2020), teaches scheduling resource for finding devices within communication range (see p.1106, right col. 3rd para.).
A close reference, Wang Liping et al. “On the Gain of Primary Exclusion Region and Vertical Cooperation in Spectrum Sharing Wireless Network” (fifth Non-Patent Literature Documents citation listed on IDS dated 12/10/2020), teaches selection of a nearby SU to act as a cooperative relay associated with primary source-destination pairs (see Abstract).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 31-33 and 35-51, the cited prior art either alone or in combination fails to teach the combined features of:

identify whether the CIRN node is within transmission range of a source node of a transmission and within reception range of a destination node of the transmission, the source and destination nodes in a neighboring network from a CERN network of the CIRN node;
schedule a relay of the transmission to the destination node in response to a determination that a relay mode is to relay the transmission, wherein the schedule takes into account performance measurement of the CIRN network and collaboration feedback of performance measurement of the neighboring network; and 
a memory configured to store at least one machine-learning algorithm to learn how transmissions of the CIRN node impact transmissions of the source and destination node, minimize interference in the neighboring network, or discover and determine topology of the neighboring network.

As per claim(s) 52, the cited prior art either alone or in combination fails to teach the combined features of:

identifying whether a CIRN node is within transmission range of a source node of a transmission and within reception range of a destination node of the transmission, the CIRN node in a first network and the source and destination nodes in a second network different from the first network:
detecting interference caused by the CIRN node to the source and destination nodes;
training a neural network to take at least one action to maximize rewards to nodes in the first and second network, the at least one action corresponding to interference avoidance at the nodes in the first and second network and the rewards corresponding to at least one of reduced interference levels in at least one of the first or second network, an increase in throughput at the CIRN node, or a reduction in volume of retransmissions by the nodes in the at least one of the first or second network:
determining whether to act as a relay for the source and destination nodes; and
in response to determining to act as the relay, scheduling relaying of the transmission to the destination node, wherein the scheduling takes into account performance of the first and second network including transmission success rates in the first and second network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464